COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Monica Hardaway and Glenn Hardaway v. Deutsche Bank
                            National Trust Company as Trustee, In Trust for Registered
                            Holders of Long Beach Mortgage Loan Trust 2006-WL1,
                            Asset Backed Certificates, Series 2006-WL 1
Appellate case number:      01-17-00677-CV
Trial court case number:    17-CCV-059731
Trial court:                County Court at Law No. 4 of Fort Bend County

       Appellants, Monica Hardaway and Glenn Hardaway, have filed a notice of appeal
of the trial court’s final judgment in a forcible detainer proceeding. The appeal was
stayed because court records reflected that Glenn Hardaway had filed a petition for relief
under Chapter 7 of Title 11, United States Code, in Case 17-35017, in the United States
Bankruptcy Court for the Southern District of Texas. See TEX. R. APP. P. 8.2 (providing
bankruptcy suspends appeal); see also 11 U.S.C. § 362(a) (providing filed bankruptcy
petition operates as automatic stay of actions against debtor or debtor’s property). The
bankruptcy court has signed an order “lift[ing] the automatic stay to allow for the
completion of any pending or future litigation (including any appeals) to determine title
to and possession of the property” at issue in this appeal. In re Hardaway, Case No. 17-
35017 (Bankr. S.D. Tex. Jan. 8, 2018) (order). And, appellants have filed a motion to
reinstate the appeal and “sever the appeal with respect to the bankrupt party, Glenn
Hardaway.” See TEX. R. APP. P. 8.3. We grant appellants’ motion to reinstate, reinstate
the case on the Court’s docket, and dismiss as moot appellants’ motion to sever the
appeal as to Glenn Hardaway.
        The reporter’s record, received in this Court on November 17, 2017, is filed in
this appeal. See TEX. R. APP. P. 8.2, 35.3(c).
      Appellants’ brief is due to be filed no later than 30 days from the date of this
order. See TEX. R. APP. P. 38.6(a).
      It is so ORDERED.


Judge’s signature: /s/ Terry Jennings
                                       Acting for the Court

Date: January 26, 2018